EXHIBIT 10.3


THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT


THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT ("Third Amendment") is
entered into as of July     , 2006 by and among GREENFIELD COMMERCIAL CREDIT,
L.L.C., a Michigan limited liability company ("Lender"), AHPC HOLDINGS, INC., a
Maryland corporation, and AMERICAN HEALTH PRODUCTS CORPORATION, a Texas
corporation (collectively "Borrower").


RECITALS


A.  Lender and Borrower entered into a Loan And Security Agreement dated as of
September 9, 2004 and amended the same effective January, 2005 and on September
9, 2005 (together, the "Loan Agreement"). All capitalized terms not defined
herein shall have the same meanings ascribed to such terms in the Loan
Agreement.


B.  Borrower has elected to further extend the Maturity Date, as provided in the
Loan Agreement.


NOW, THEREFORE, in consideration of the mutual covenants, conditions, and
provisions as hereinafter set forth, the parties hereto agree to amend the Loan
Agreement as follows:
 
     Maturity Date. The Maturity Date is hereby extended to the earlier of
demand or September 9, 2007.


2.  Termination/Prepayment. The Termination/Prepayment provision of Paragraph 2
(C) is deleted.


3.  Amendment/Legal Fees.  Borrower shall pay herewith a renewal fee of
$50,000.00, which Lender acknowledges has been paid, and Lender's attorney fees
in the amount of $450.00.


4.  Counterparts. This Third Amendment may be executed in counterparts.


IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
executed and delivered as of the date first hereinabove set forth.




GREENFIELD COMMERCIAL CREDIT, LLC
a Michigan limited liability company
By:  GCC Management, Inc.
Its:  Manager
 
By  /s/ Edward P. Lewan                  
        Edward P. Lewan
Its:  Vice President
AHPC HOLDINGS, INC.,
a Maryland corporation
 
By  /s/ Alan Zeffer                      
        Alan Zeffer
Its:  President
 
and
 
 
AMERICAN HEALTH PRODUCTS
CORPORATION
a Texas corporation
 
By  /s/ Alan Zeffer                       
        Alan Zeffer
Its:  President

 
 
Acknowledgement of Validity Guarantor on next page
 


--------------------------------------------------------------------------------



ACKNOWLEDGEMENT OF VALIDITY GUARANTOR


Alan E. Zeffer, Validity Guarantor under Validity Guaranty agreement dated as of
September 9, 2004, acknowledges the above Third Amendment and agrees that his
Validity Guaranty shall continue in full force and effect.




WITNESS:VALIDITY GUARANTOR:


/s/ Deborah J. Bills                               /s/ Alan E.
Zeffer                  
                         Alan E. Zeffer

 
2